Title: To George Washington from Colonel Isaac Nicoll, 30 April 1776
From: Nicoll, Isaac
To: Washington, George



May it please Your Excellency
Fort Constitution [N.Y.]April 30th 1776

Inclosed you have a return of the state of the Fortifications under my command, by which you will readily see that the Men in General are very deficient in Arms and more especially the standing Companies—I think it would be prudent to have them Armed as soon as possible as there are many disaffected Persons in the adjacent Counties of Westchester and Dutches who in case of an Attact at New York (if they knew our weakness) might attempt to take the Garrisons by surprize—I have been informed that one Capt. Menos a half pay officer from Dutches County has gone off about the 20th Inst with 40 Men supposed to join the Ministerial Army.
There is no Ammunition at Fort Montgomery for small Arms but One Quarter Cask of Powder & 48 lb. of Musket Balls which I got of the Commissioner[s]—and they produced instructions from Congress not to let any of the Powder be made Use of without their further Order but as there was a Necessity for it I prevailed with them to let it go—I have given Orders to Lieutenant Stephens (of the Artilery) to have it made up into Cartridges for the Use of that Garrison—Gun Flints we are destitute of—No Phisician has been Ordered here yet and a Number of the Men in Garrison are Sick and Lame and cannot have proper means used for their Recovery.
The time for which one of the Minute Companies now at this Fortress is Inlisted will Expire in about fifteen Days if Your Excellency thinks it proper that more should be called in, should be glad of an Order for that purpose as soon as possible—In the mean time You may rest Assured Sir that nothing shall be wanting on my part to secure the different Posts under my command and for that purpose that the works shall be forwarded to the utmost of my Power. I am with the Greatest

Esteem Your Excellencies most Obedient and very Humble Servant

Isaac NicollCom. Ofer

